DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 18 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D1 (Fig. 1), D0 (Fig. 1), MF (Figs. 2-3).  
It is noted that D1 and D0 are recited in the instant specification (p. 12), but the use of subscripts in Fig. 1 (i.e. D1 and D0) and lack of subscripts in the written description (i.e. D1 and D0) renders it unclear if these reference characters (i.e. D1 compared to D1 and D0 compared to D0) are the same or different.  If not corrected, this inconsistency would also cause the drawings to be objected to because D1 and D0 are mentioned in the description but are not included in the drawings.
The drawings are objected to because reference character “17” has been used to designate both a “welded-on disc” and a “disk” (both recited on p. 12 of the instant specification).  Due to the difference in spelling, it is not clear if these parts (i.e. the disc and the disk) are the same or different. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

If the claims become allowable, the abstract of the disclosure would be objected to because it exceeds 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/722,510 in view of Grosse-Heilmann et al. (WO 2017/085135, using US PGPub. No. 2020/0255926 as an equivalent English translation). 
Instant claim 1 and claim 9 of the ‘510 application both recite a pipe/tube consisting of a steel alloy with a martensitic matrix, where the steel alloy has iron and melt impurities and has the following alloying elements (outlined in the table below):
Element
Instant claim 1
Claim 9 of the ‘610 application
C
0.05-0.18%
0.15-0.6%
Si
0.4-2.6%
1.4-2.6%
Mn
0.2-1.4%
0.15-2.0%
Cr
2.0-4.0%
2.0-4.0%
Mo
0.05-1.0%
0.2-0.6%
N
<0.015%
<0015% (i.e. <0.015%, recited in original untranslated claims because translated claims omitted the decimal point)
At least one of Nb, V, Al, Ti
At least 0.01% in total
≥0.01% in sum


The ranges outlined in the above table each overlap and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 1 recites a tensile strength, Rm, of at least 1100 MPa, whereas claim 9 of the ‘510 application recites a yield strength of at least 900 MPa.  Since tensile strength is the stress at which a material breaks while yield strength is the stress at which a material is deformed (per standard definitions of tensile strength and yield strength), it would have been obvious to one of ordinary skill in the art before the effective filing date that the tensile strength is higher than the yield strength.  Therefore, since the steel alloy of claim 9 of the ‘510 application has an overlapping range for yield strength, the tensile strength also overlaps in range.  See MPEP § 2144.05.
Instant claim 1 and claim 9 of the ‘510 application both recite the pipe/tube has been subjected to a quenching and partitioning heat treatment.
Instant claim 1 and claim 9 of the ‘510 application both recite a microstructure of martensite and austenite.  Instant claim 1 recites the amount of austenite in the microstructure is at least 5%, and claim 9 of the ‘510 application recites the portion of austenite is 5 to 20%.  These ranges overlap.  See MPEP § 2144.05.
Instant claim 1 differs from claim 9 of the ‘510 application insofar as reciting the pipe/tube being a gas generator pipe of an airbag module, whereas claim 9 of the ‘510 application recites a tube product. 
In a related field of endeavor, Grosse-Heilmann teaches a steel alloy having 0.05-0.6% C (paragraph 0013), <1.1% Si (paragraph 0033), <1.5% Mn (paragraph 0025), 2-7% or preferably 2-4% Cr (paragraph 0019), and may also include Mo, Nb, V, Ti, and/or W such that a relationship of these elements and Cr is 2-7% (paragraphs 0021-0024).  These ranges each overlap the ranges of instant claim 1 and claim 9 of the ‘510 application.  See MPEP § 2144.05.  Grosse-Heilmann teaches the steel alloy as having 10-40% retained austenite in a martensitic matrix (paragraph 0026) and having a minimal tensile strength of 1,000 MPa (i.e. the tensile strength is ≥1,000 MPa).  These ranges each overlap the ranges of instant claim 1 and claim 9 of the ‘510 application.  Grosse-Heilmann teaches the steel alloy can be used to manufacture a steel tube product (paragraph 0052), wherein one embodiment may be a perforation gun hollow carrier (paragraph 0055; i.e. the steel is related to claim 9 of the ‘510 application) and another embodiment of the steel tube product is as an airbag gas pressure vessel where high pressure gas medium may be generated (i.e. a gas generator pipe of an airbag module; paragraph 0062; i.e. the steel is related to instant claim 1).
While not reciting a singular example of the instantly claimed gas generator pipe, instant claim 1 would have been obvious to one of ordinary skill in the art over claim 9 of the ‘510 application which recites a tube product consisting of a steel alloy having a substantially identical composition, microstructure, and strength as outlined above and to modify the tube product to be a gas generator pipe of an airbag module because Grosse-Heilmann teaches a similar steel alloy (i.e. substantially identical composition, microstructure, and material properties as outlined above) as being suitable for an airbag gas pressure vessel in which a high pressure of the gas medium is generated, and one would have had a reasonable expectation of success.
Instant claim 2 includes all the limitations of instant claim 1, outlined above, and further recites the carbon content is less than 0.15 Ma%, which is very close to the range recited in claim 9 of the ‘510 application where the carbon content is 0.15-0.6%.  The courts have held that where the claimed ranges do not overlap but are merely close to other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that instant claim 2 additionally recites narrower ranges; however, these ranges are recited as exemplary or preferable and therefore are not considered to be required.
Instant claim 3 includes all the limitations of instant claim 1, outlined above, and further recites the silicon content is 1.0-2.6 Ma%, which overlaps the range recited in claim 9 of the ‘510 application where the silicon content is 1.4-2.6%.  See MPEP § 2144.05.  It is noted that instant claim 3 additionally recites narrower ranges which also overlap the range recited in claim 9 of the ‘510 application; however, these ranges are recited as preferable and therefore are not considered to be required.
Instant claim 4 includes all the limitations of instant claim 1, outlined above, and further recites the chromium content is 2.1-3.8 Ma%, which overlaps the range recited in claim 9 of the ‘510 application where the chromium content is 2.0-4.0%.  See MPEP § 2144.05.  It is noted that instant claim 4 additionally recites narrower ranges which also overlap the range recited in claim 9 of the ‘510 application; however, these ranges are recited as preferable and therefore are not considered to be required.
Instant claim 5 includes all the limitations of instant claim 1, outlined above, and further recites the manganese content is 0.3-0.9 Ma%, which overlaps the range recited in claim 9 of the ‘510 application where the manganese content is 0.15-2.0%.  See MPEP § 2144.05.  
Instant claim 6 includes all the limitations of instant claim 1, outlined above, and further recites the nitrogen content is 0.006-0.012 Ma%, which overlaps the range recited in claim 9 of the ‘510 application where the nitrogen content is <0.015% (as outlined above regarding the decimal point).  See MPEP § 2144.05.  
Instant claim 10 includes all the limitations of instant claim 1, outlined above, and further recites the amount of austenite in the microstructure is preferably 5 to 20%, which overlaps the range recited in claim 9 of the ‘510 application where the portion of austenite is 5 to 20%.  See MPEP § 2144.05.  It is noted that instant claim 10 additionally recites narrower ranges which also overlap the range recited in claim 9 of the ‘510 application; however, these ranges are recited as preferable and therefore are not considered to be required.
Instant claim 11 includes all the limitations of instant claim 10, outlined above, and further recites that the amount of austenite in the microstructure is determined at 1 mm depth, measured from the outer surface of the pipe.  Claim 10 of the ‘510 application includes all the limitations of claim 9 of the ‘510 application and also recites that the amount of austenite in the microstructure is determined at 1 mm depth, measured from the tube outer surface.
Instant claim 12 includes all the limitations of instant claim 10, outlined above, and claim 11 of the ‘510 application includes all the limitations of claim 9 of the ‘510 application.  Both instant claim 12 and claim 11 of the ‘510 application further recite that the microstructure has bainite, ferrite, and/or pearlite in a total amount of less than 10%, preferably less than 5%, and these ranges overlap.  See MPEP § 2144.05.  It is noted that the narrower ranges (i.e. less than 5%) are recited as preferable and therefore are not considered to be required.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the amount of austenite” in line 18.  There is insufficient antecedent basis for this limitation because an amount of austenite has not been previously introduced in the claim.  The examiner suggests changing “the amount” to “an amount”.  Furthermore, it is unclear whether the recited amount (i.e. at least 5%) is a volume fraction, area fraction, or other means of reciting a percentage of a microstructure (such as number of grains).  For the purposes of searching for and applying prior art, the disputed limitation will be considered as any type of percentage commonly used to describe an amount of a microstructure (such as volume fraction or area fraction) because the written description does not provide further guidance regarding the type of percentage being used in the instant application.
Claim 2 recites “the carbon content” in line 2 and “the range” in line 4, whereas claim 1 simply recites “C 0.05-0.18%” in line 7.  It is suggested to use consistent terminology when referencing the same feature so that the antecedent basis is clear.  In the interest of advancing prosecution, the limitation “the carbon content” will be considered to refer to an amount of C and the “the range” will be considered to refer to a narrowing of the numerical range of C from claim 1.
Claim 2: The phrases "for example" (line 3), “in particular” (line 3), and “more preferably” (line 4) render the claim indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 2: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 2 recites the broad recitation where the carbon content is “less than 0.15 Ma%” in line 2, and the claim also recites “0.14 Ma%” (line 3), “less than 0.12 Ma%” (line 3), “0.06 to 0.13 Ma%” (line 4), and “0.10 Ma%” (line 4) which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 3 recites “the silicon content” in line 3 and “the range” in lines 3 and 4, whereas claim 1 simply recites “Si 0.4-2.6%” in line 8.  It is suggested to use consistent terminology when referencing the same feature so that the antecedent basis is clear.  In the interest of advancing prosecution, the limitation “the silicon content” will be considered to refer to an amount of Si and the “the range” will be considered to refer to a narrowing of the numerical range of Si from claim 1.
Claim 3: The phrases "preferably" (line 3 and again in line 4) and “more preferably” (line 5) render the claim indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 3: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation where the silicon content is “1.4-2.6 Ma%” in line 3, and the claim also recites “1.4-2.6 Ma%” (line 4), “1.7-2.4 Ma%” (lines 4-5), and “2 Ma%” (line 5) which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 4 recites “the chromium content” in lines 2-3 and “the range” in lines 3 and 4, whereas claim 1 simply recites “Cr 2.0-4.0%” in line 10.  It is suggested to use consistent terminology when referencing the same feature so that the antecedent basis is clear.  In the interest of advancing prosecution, the limitation “the chromium content” will be considered to refer to an amount of Cr and the “the range” will be considered to refer to a narrowing of the numerical range of Cr from claim 1.
Claim 4: The phrases "in particular" (line 3), “preferably” (line 4), and “further preferably” (line 5) render the claim indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 4: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 4 recites the broad recitation where the chromium content is “2.1-3.8 Ma%” in line 3, and the claim also recites “2.2-3.6 Ma%” (line 4), “2.5-3.5 Ma%” (lines 4-5), and “3 Ma%” (line 5) which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 5 recites “the manganese content” in lines 2-3 and “the range” in line 3, whereas claim 1 simply recites “Mn 0.2-1.4%” in line 9.  It is suggested to use consistent terminology when referencing the same feature so that the antecedent basis is clear.  In the interest of advancing prosecution, the limitation “the manganese content” will be considered to refer to an amount of Mn and the “the range” will be considered to refer to a narrowing of the numerical range of Mn from claim 1.
Claim 6 recites “the nitrogen content” in lines 2-3 and “the range” in line 3, whereas claim 1 simply recites “N < 0.015%” in line 12.  It is suggested to use consistent terminology when referencing the same feature so that the antecedent basis is clear.  In the interest of advancing prosecution, the limitation “the nitrogen content” will be considered to refer to an amount of N and the “the range” will be considered to refer to a narrowing of the numerical range of N from claim 1.
Claim 7 recites “the alloy” in lines 2-3.  The antecedent basis is unclear because “an alloy” has not been previously introduced in the claim, but “a steel alloy” is recited in line 2 of claim 1.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced steel alloy and it is suggested to maintain consistent terminology throughout the claims when referencing the same feature.
Claim 7 recites “the range” in line 3.  There is insufficient antecedent basis for this limitation in the claim because a range has not been previously specified.  It is suggested to change “the range” to “a range”.
Claim 9: The phrases "preferably" (line 4) and “most preferably” (line 4) render the claim indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 9: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation where the amount of nickel is “at most 3 Ma%” in line 3, and the claim also recites “up to 0.5 Ma%” (line 4) and “up to 0.1 Ma%” (line 4) which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 10 recites “a microstructure” in line 3.  The antecedent basis for this limitation is unclear because a microstructure of the gas generator pipe has been previously introduced in claim 1 (line 17).  It is suggested to change “a microstructure” to “the microstructure”.
Claim 10 recites “the range” in line 5.  The antecedent basis for this limitation is not clear because “a range” for the amount of austenite has not been previously introduced (i.e. claim 1 recites “the amount of austenite in the microstructure is at least 5%” which does not use the term “a range”). 
Claim 10: The phrases "preferably" (line 4) and “in particular” (line 5) render the claim indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  Due to this indefiniteness, it is not clear that claim 10 is further limiting over claim 1 as the only positively recited limitations (i.e. a microstructure of martensite and austenite) are already recited in claim 1.  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 10: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation where the amount of austenite is “5 to 20%” in line 5, and the claim also recites “5 to 15%” (lines 5-6) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 11 recites the limitation “the pipe” in line 4.  The antecedent basis for this limitation is unclear because “a pipe” has not been previously introduced, but “a gas generator pipe” is recited in line 1 of claim 1.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced gas generator pipe, and it is suggested to maintain consistent terminology throughout the claims when referencing the same feature.  It is noted that claim 11 also recites “the outer surface” in lines 3-4; however, this limitation is not unclear because one of ordinary skill would understand that a pipe necessarily has an outer surface.
Claim 12: The phrase "preferably" (line 4) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 12: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of bainite, ferrite, and/or pearlite being in a total amount of “less than 10%” (line 4), and the claim also recites “less than 5%” (line 4) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 13 recites “the product” in line 4.  There is insufficient antecedent basis for this limitation because a product (i.e. a product of tensile strength and elongation at break) has not been previously introduced.  It is suggested to change “the product” to “a product”.
Claim 14: The phrase "preferably" (line 4) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of advancing prosecution, the disputed limitations will be considered as optional.
Claim 14: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of a transition temperature of “-40°C” in line 3, and the claim also recites “-60°C” (line 4) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of searching for and applying prior art, the disputed limitation will be considered to require the recited broader range and the narrower range will be considered to be optional because they are indicated to be preferable rather than a necessary limitation.
Claim 8 stands rejected as it depends on a rejected claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Heilmann et al. (WO 2017/085135, using US PGPub. No. 2020/0255926 as an equivalent English translation).
Claim 1: Grosse-Heilmann teaches a steel tube product that forms at least part of an airbag gas pressure vessel within which a high pressure of gas medium is generated (paragraph 0062) (i.e. a gas generator pipe of an airbag module).  The teaching of “at least part” is considered to include where the airbag gas pressure vessel (i.e. the gas generator pipe) may consist entirely of the steel tube product.  Grosse-Heilmann also teaches that the steel tube product may consist entirely of the disclosed steel alloy (paragraph 0053).  The steel alloy has a martensitic matrix (paragraph 0026) and has a minimal tensile strength of 1,000 MPa (i.e. the tensile strength is ≥1,000 MPa), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The steel alloy contains iron and impurities due to smelting (paragraph 0009) as well as 0.05-0.6% C (paragraphs 0010 and 0013), silicon content less than 1.1% (paragraph 0033), manganese content preferably less than 1.5% (paragraph 0025), and chromium content in the range of 2-7% or preferably 2-4% (paragraph 0019).  The composition contains at least one further carbide-forming element (also called “bay-forming elements”; paragraph 0019) which include W, Mo, V, Nb, and Ti beside chromium such that Cr+2*Ti+3*(Mo+V+Nb)+4*W is in the range of 2-7%, with Mo being more suitable than V, Nb, and Ti (paragraphs 0021-0024).  Subtracting the preferable amount of Cr from both sides of the equation (i.e. subtracting 2-4% from the range of 2-7%) leaves a relationship where 2*Ti+3*(Mo+V+Nb)+4*W is in the range of 0-5%.  This relationship renders as obvious the addition of one or more of these listed carbide-forming elements (i.e. W, Mo, V, Nb, and/or Ti) in amounts up to a couple percent for a single additive or less than 1% for multiple additives, which would overlap the instantly claimed ranges.  See MPEP § 2144.05.  Grosse-Heilmann is silent regarding the amount of N, and therefore the content of N is considered to be substantially 0%, which overlaps the claimed range.  See MPEP § 2144.05.  Grosse-Heilmann teaches the steel alloy to be in a heat-treated state, which is a state after heat treatment of quenching and partitioning (paragraph 0037).  The quenching and partitioning heat treatment produces a two-phase microstructure of martensite and retained austenite (paragraph 0039), and specifically the structure of the steel alloy contains 10-40 vol% retained austenite (paragraph 0026).
While not reciting a singular example of the instantly claimed gas generator pipe, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are conventionally known for a steel tube product that forms an airbag gas pressure vessel (i.e. a gas generator pipe as outlined above) as taught by Grosse-Heilmann, and one would have had a reasonable expectation of success.
Claim 2: Grosse-Heilmann teaches the carbon content to be 0.05-0.6% (paragraphs 0010 and 0013) which overlaps the broader claimed range of less 0.15 Ma% and also overlaps the narrower ranges.  See MPEP § 2144.05.  It is noted that the exemplary and preferable ranges of the instant claim are not considered to be required due to the indefiniteness outlined above.
Claim 3: Grosse-Heilmann teaches silicon content to be less than 1.1% (paragraph 0033), which overlaps the broader claimed range of 1.0-2.6 Ma%.  See MPEP § 2144.05.  It is noted that the preferable ranges of the instant claim are not considered to be required due to the indefiniteness outlined above.
Claim 4: Grosse-Heilmann teaches the chromium content to be 2-7% or in the range of 2-4% (paragraph 0019), which overlaps the broader claimed range of 2.1-3.8 Ma% and also overlaps the narrower ranges.  See MPEP § 2144.05.  It is noted that the preferable or “in particular” ranges are not considered to be required due to the indefiniteness outlined above.
Claim 5: Grosse-Heilmann teaches the manganese content to be less than 1.5% (paragraph 0025), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 10: Grosse-Heilmann teaches a two-phase microstructure of martensite and retained austenite (paragraph 0039).  Specifically the structure of the steel alloy contains 10-40 vol% retained austenite (paragraph 0026), which overlaps the broader claimed range and also overlaps the narrower range.  See MPEP § 2144.05.  It is noted that the preferable ranges of the instant claim are not considered to be required due to the indefiniteness outlined above.
Claim 11: Grosse-Heilmann teaches that the structure of the steel alloy contains 10-40 vol% retained austenite (paragraph 0026).  As the microstructure is not taught to differ through the thickness, the microstructure taught by Grosse-Heilmann is considered to be substantially the same throughout the thickness and therefore would also have about 10-40% retained austenite at 1 mm depth measured from the outer surface, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 12: Grosse-Heilmann teaches a minor amount of bainite can be present, though it is not preferred, wherein the bainite portion is limited to a maximum of 30 vol% (i.e. the microstructure comprises bainite in an amount of less than 30%), which overlaps the broader claimed range and also overlaps the narrower range.  See MPEP § 2144.05.  It is noted that the preferable range of the instant claim is not considered to be required due to the indefiniteness outlined above.
Claim 13: Grosse-Heilmann teaches that the gas steel alloy (i.e. the gas generator pipe as outlined above regarding claim 1) has an energy absorption capacity, expressed by the product of tensile strength and uniform strain (i.e. the elongation when ultimate tensile strength is reached, which may be higher than 14,000 MPa% (paragraph 0028) and that the product of tensile strength and fracture strain can be higher than with known steels.  Uniform strain (i.e. defined as the elongation when ultimate tensile strength is reached) is typically lower than fracture strain due to non-uniform deformation and necking (i.e. based on typical stress-strain curves, which would be understood by one of ordinary skill in the art), and therefore since the product of tensile strength and uniform strain, being higher than 14,000 MPa% (Grosse-Heilmann, paragraph 0028), overlaps the claimed range, then the product of tensile strength and fracture strain (i.e. elongation at break) also overlaps the claimed range.  See MPEP § 2144.05.  The limitation of being determined on a round sample with an elongation measurement length of 20 mm is noted, but is considered a product-by-process limitation (i.e. describes how the tensile strength and elongation at break are measured) and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed gas generator pipe (or, alternatively, results in a substantially different measurement of material properties).  See MPEP § 2113.

Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Heilmann et al. (WO 2017/085135, using US PGPub. No. 2020/0255926 as an equivalent English translation) as applied to claim 1 above, and further in view of Somani et al. (WO 2013/004910, previously cited).
Claim 6: The teachings of Grosse-Heilmann regarding claim 1 are outlined above.  Grosse-Heilmann teaches a steel tube product that forms at least part of an airbag gas pressure vessel (paragraph 0062) (i.e. a gas generator pipe of an airbag module as outlined above) having a minimal tensile strength of 1,000 MPa (i.e. the tensile strength is ≥1,000 MPa).  Grosse-Heilmann teaches the steel alloy to be in a heat-treated state, which is a state after heat treatment of quenching and partitioning (paragraph 0037), where the quenching and partitioning heat treatment produces a two-phase microstructure of martensite and 10-40 vol% retained austenite (paragraphs 0026 and 0039).  Grosse-Heilmann teaches the steel alloy as containing iron and impurities due to smelting (paragraph 0009) as well as having 0.05-0.6% C (paragraphs 0010 and 0013), a silicon content less than 1.1% (paragraph 0033), a manganese content preferably less than 1.5% (paragraph 0025), and chromium content in the range of 2-7% or preferably 2-4% (paragraph 0019).  The composition contains at least one further carbide-forming element (also called “bay-forming elements”; paragraph 0019) which include W, Mo, V, Nb, and Ti.  However, Grosse-Heilmann does not teach the nitrogen content recited in claim 6 or the addition of other alloying elements.
In a related field of endeavor, Somani teaches a high-strength steel that has been subjected to quenching and partitioning that has an essentially martensitic microstructure with small fractions of finely divided retained austenite (i.e. since the retained austenite is finely divided, the martensite of the microstructure is a martensitic matrix) (p. 1, lines 11-16) and specifically where the amount of retained austenite is 5 to 20% (p. 17, lines 11-13).  The steel has a yield strength ≥960 MPa, preferably ≥1000 MPa (p. 17, lines 11-13).  Somani teaches the steel as having iron and impurities (p. 12, lines 1-3), and further containing 0.17-0.23% C, 1.4-2.0% Si, 1.4-2.3% Mn, 0.40-2.00% Cr, 0.00-0.30% Mo, 0.00-1.00% Ni, 0.00-0.06% V, 0.00-0.03% Nb, 0.01-0.10% Al, etc. (Table 1 on p. 15 for Hi-Si DQP), or alternatively further containing 0.17-0.23% C, 0.50-0.70% Si, 1.4-2.3% Mn, 0.40-2.00% Cr, 0.00-0.70% Mo, 0.00-1.00% Ni, 0.00-0.06% V, 0.00-0.03% Nb, 0.70-1.30% Al, etc. (Table 1 on p. 15 for Hi-Al DQP).  The composition may also include 0.0005-0.005% B (p. 15, line 21 to p. 16, line 3).  The ranges for each of these elements overlap the claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Somani further teaches that N is an impurity and it is preferred that maximum permitted levels of impurity element N is N < 0.006%, which is very close to the range recited in claim 6 (i.e. <0.006% taught by Somani compared to the instantly claimed range of 0.006-0.012%) and the courts have held that a prima facie case of obviousness exists where claimed ranges do not overlap with the prior art but are merely close.  See MPEP § 2144.05.
As both Grosse-Heilmann and Somani teach a steel that has been quenched and partitioned, having a strength ≥1000 MPa, and with a microstructure of martensite with austenite, they are analogous.  Furthermore, the composition taught by Somani includes contents of C, Si, Mn, and Cr, that overlap the instantly claimed ranges and the composition taught by Grosse-Heilmann insofar as Somani teaches in Table 1 that the steel contains 0.17-0.23% C, 1.4-2.0% Si, 1.4-2.3% Mn, 0.40-2.00% Cr, etc. or alternatively contains 0.17-0.23% C, 0.50-0.70% Si, 1.4-2.3% Mn, 0.40-2.00% Cr, etc. compared to the teachings of Grosse-Heilmann where the steel contains 0.05-0.6% C, less than 1.1% Si, less than 1.5% Mn, and 2-7% or preferably 2-4% Cr (paragraphs 0010, 0013, 0019, 0025, and 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steel composition of the gas generator pipe taught by Grosse-Heilmann to include where other alloying elements such as Mo, V, Nb, Al, B, and N are contained in the ranges disclosed by Somani as these are considered conventionally known alloying elements known to afford a steel to be quenched and partitioned to have a high strength and a microstructure of mainly martensite with austenite, and one would have had a reasonable expectation of success.
Claim 7: Somani teaches the composition may also include 0.0005-0.005% B (p. 15, line 21 to p. 16, line 3), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Somani teaches the steel composition as having 0.00-0.06% V, 0.00-0.03% Nb, etc. (Table 1 on p. 15 for both embodiments), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claim 9: Somani teaches the steel composition as having 0.00-1.00% Ni, etc. (Table 1 on p. 15 for both embodiments), which overlaps the broader claimed range and also overlaps the narrower ranges.  See MPEP § 2144.05.  It is noted that the preferable ranges of the instant claim are not considered to be required due to the indefiniteness outlined above.
Claim 14: Somani teaches the steel as having a Charpy V 27J temperature (i.e. a transition temperature as described on p. 2, lines 24-28) of less than -50°C, preferably less than -80°C (p. 17, lines 16-17), and these ranges overlap the broader claimed range and also overlaps the narrower range.  See MPEP § 2144.05.  It is noted that the preferable range of the instant claim is not considered to be required due to the indefiniteness outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tegethoff et al. (US PGPub. No. 2017/0341619) teaches a tube element for an airbag made of a steel with a composition that overlaps or is very close to the ranges recited for C, Si, Mn, Cr, Mo, Ti, Al, V, Nb, and Ni, wherein the first longitudinal section has a tensile strength >800 MPa, a transition temperature lower than -40°C, and a microstructure of at least 70% tempered martensite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784